Citation Nr: 0205568	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  95-35 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to compensation benefits for pulmonary 
fibrosis pursuant to 38 U.S.C.A. § 1151.

2.  Entitlement to a higher initial disability rating for a 
history of an unstable sternum, post coronary artery bypass 
grafting, with continued complaints of pain, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which, among other things, denied 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for pulmonary fibrosis and granted compensation benefits 
under 38 U.S.C.A. § 1151 for a history of an unstable 
sternum, post coronary artery bypass grafting, with continued 
complaints of pain.  The RO assigned a 10 percent disability 
evaluation to the veteran's sternum disability and the 
veteran has requested a higher evaluation for that 
disability.

This case was originally before the Board in January 1998, 
but it was remanded for additional development.  The RO 
completed the requested development, but continued the denial 
of benefits.  As such, the Board reviewed the case again in 
June 2000 and issued a decision affirming the RO's denial.  
The veteran appealed the Board's June 2000 decision to the 
United States Court of Appeals for Veterans Appeals (Court).  
In April 2001, the Court vacated that portion of the Board's 
decision covering the issues currently on appeal and remanded 
the issues to the Board for consideration of the recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2001)].  In accordance with the Court's remand order, the 
Board sent a letter to the veteran in August 2001, advising 
him that he could submit any additional evidence and/or 
argument before the Board reviewed the case in light of the 
remand order.  In November 2001, the veteran submitted a 
statement along with a waiver of agency of original 
jurisdiction consideration.  In February 2002, the veteran's 
representative submitted a brief addressing the issues on 
appeal.  As such, the Board finds that this matter is 
properly before it for consideration.

The Board notes that the veteran asked about the status of 
his claims for earlier effective dates in his November 2001 
communication with the Board.  The issues regarding the 
assignment of effective dates for the claims granted in the 
July 1995 rating decision were disposed of in the Board's 
January 1998 decision and have not been appealed.  As such, 
only the issues set forth above are before the Board for 
adjudication at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has severe pulmonary fibrosis of unknown 
etiology.

3.  The medical opinions of record do not link the veteran's 
pulmonary fibrosis to the treatment received during a January 
1987 VA hospitalization or VA treatment thereafter.

4.  The veteran has had continued complaints of sternal pain 
and limited ability to push, pull, bend and lift following a 
January 1987 coronary bypass grafting in which he underwent a 
sternotomy.  He has a midline vertical healed scar with 
moderate tenderness on palpation, but no abnormal mobility of 
the sternum.

5.  There is no evidence of severe or moderately severe 
impairment of the muscles of respiration.



CONCLUSIONS OF LAW

1.  Pulmonary fibrosis is not a result of hospital care, 
medical or surgical treatment, or examination furnished under 
any law administered by VA.  38 U.S.C.A. § 1151 (West Supp. 
2001); 38 C.F.R. § 3.358 (2001).

2.  The criteria for an initial evaluation and/or subsequent 
evaluation in excess of 10 percent for a history of an 
unstable sternum, post coronary artery bypass grafting, with 
continued complaints of pain, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5321, 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for compensation benefits for pulmonary fibrosis under 
38 U.S.C.A. § 1151 and his claim for a higher initial 
evaluation for a sternum disability as well as its duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete these claims under the Veterans 
Claims Assistance Act of 2000 (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  By virtue of the 
Statement of the Case and Supplemental Statements of the 
Case issued during the pendency of the appeal as well as the 
prior Board decision, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claims 
currently on appeal.  There is no question that the veteran 
is fully aware of the evidence necessary to substantiate his 
claims as his numerous statements and hearing testimony 
before both RO personnel and the Board leave the reader with 
the distinct impression that the veteran is an informed 
advocate for his cause.  He has presented succinct 
statements of fact regarding his medical condition and the 
theories under which he believes his claims should be 
granted.  The veteran has stated on several occasions that 
his medical treatment records clearly show that he is 
entitled to the benefits sought.  Furthermore, the veteran 
requested in his November 2001 statement that the Board 
consider all evidence submitted with regard to his original 
claim for service connection, stating that all evidence 
needed to substantiate his claims is already of record.

Regarding VA's duty to assist the veteran in the development 
of his claims, the Board finds that it has been met in that 
the veteran was afforded VA examinations and all relevant 
records adequately identified by the veteran have been 
obtained and associated with the claims folder.  Medical 
opinions have been sought and obtained regarding the 
etiology of the veteran's pulmonary fibrosis and current 
complaints of chest pain.  The record is replete with 
records showing complaints, diagnoses, and opinions 
regarding the veteran's current disabilities.  The veteran 
has supplied VA with numerous statements regarding his 
opinion and he was also given the opportunity to appear and 
testify before an RO Hearing Officer and the Board to 
advance any and all arguments in favor of his claims.  
Accordingly, the Board cannot find any other way that it 
could assist the veteran in the development  of his claims 
on appeal.

Factual Background

The veteran has a history of coronary artery disease.  On 
January 3, 1987, he underwent chest x-ray and was found to 
have bilateral, small, irregular and nodular nonvascular 
shadows that had been seen in November 1982 and were 
considered not to be progressive.  The etiology of the 
shadows was not apparent.

On January 9, 1987, the veteran underwent coronary artery 
bypass grafting following an unsuccessful angioplasty.  It 
was noted at that time that the veteran had chronic 
obstructive pulmonary disease secondary to a seventy pack per 
year smoking history.  While hospitalized, the veteran 
developed an infection in the sternal area following 
sternotomy.  He also experienced significant arterial 
hypoxemia and required oxygen delivered through a face mask 
throughout his hospital stay.  Treatment records show that 
oxygen was delivered post-operatively at a rate of sixty and 
seventy percent.  The veteran was also noted to have a 
productive cough.  Chest x-rays demonstrated bilateral 
pleural effusions and no discreet pneumonic infiltrate.  As 
such, the veteran was treated with intensive pulmonary toilet 
and diuresis.  With treatment and improvement of the right 
ventricular function, the veteran's pleural effusions began 
to resolve and arterial oxygenation improved.  He eventually 
became symptomatically less short of breath and was slowly 
weaned from his oxygen.  The veteran was discharged fourteen 
days after his surgery.

Treatment and nursing notes during the veteran's January 1987 
hospital stay show complaints by the veteran that the post-
operative oxygen was hurting his lungs.  He was advised 
several times that he needed to keep the oxygen mask on his 
face.  X-rays taken of the veteran's chest throughout his 
hospitalization showed persistent findings of congestive 
failure with bilateral pleural effusions and lower lobe 
opacity.  It was noted on January 12, 1987, that possible 
atelectasis and a smoker's history could be contributing to 
the low arterial oxygen rates.  On post-operative day twelve, 
chest x-ray demonstrated a marked improvement with near 
resolution of the bilateral pleural effusions.

In May 1988, the veteran submitted a statement in conjunction 
with his original claim for compensation benefits for 
residuals of his coronary artery bypass grafting.  He stated 
that in the spring of 1986 he experienced pain in his chest 
every night when he went to bed and lit a cigarette.  He 
related having chest pain at rest while smoking and 
ultimately required treatment for coronary artery disease.  
At the veteran's personal hearing in May 1988, he expressed 
the belief that his lungs had filled with fluid following 
surgery because of his history of smoking and spending too 
long a period under anesthesia.

Treatment records show continued complaints of  sternal and 
substernal pain as well as limitation due to the veteran's 
fear of reopening the sternum.  In February 1987, an 
assessment of unstable sternum was made.  The veteran 
returned to work in March 1987, and reported no syncope, near 
syncope, paroxysmal nocturnal dyspnea, orthopnea, anginal-
type chest pain or palpitations.  In June 1988, however, the 
veteran returned with complaints of sharp pain at the upper 
sternum.  In April 1990, the veteran's private physician 
reported that the veteran had a history of hypertension, 
hyperlipidemia, and arrhythmias of the heart, that he had 
symptoms of congestive heart failure, and that he suffered 
from increased anginal pain upon physical exercise.  As such, 
the physician opined that the veteran was medically disabled 
and should be retired from the work force.

In 1990, the veteran began using oxygen on a daily basis at 
home.  Treatment records show that he is treated with 
medication and oxygen for severe pulmonary fibrosis and that 
his activities are limited due to his complaints of shortness 
of breath.  In April 1991, a VA physician was requested by 
the veteran's brother to review the veteran's treatment 
records and determine if either a heart or a lung transplant 
was needed as he believed the veteran's condition was rapidly 
deteriorating.  The physician reported that he believed the 
veteran's heart and lung problems were separate, that the 
breathing problem was predominantly a result of lung disease, 
and that the veteran did not need a heart or lung transplant.  
In May 1991, this same physician reported that he could not 
explain the nature of the veteran's lung disease and was 
unable to establish a relationship between the lung disease 
and either the balloon dilation of the coronary artery or the 
veteran's coronary artery bypass surgery.

The veteran appeared and testified before an RO hearing 
officer in December 1995.  He read from nursing notes dated 
in January 1987, stating that his complaints of post-
operative oxygen hurting his lungs were evidence that his 
current pulmonary fibrosis began following his coronary 
artery bypass graft as a result of the treatment received by 
VA.  The veteran testified that he had calcium spots on his 
lungs when he was discharged from service in 1956, but that 
that did not have anything to do with his current lung 
disorder.  The veteran also testified that he had continuous 
pain in his sternum that limited his ability to push, pull, 
and lift.

In August 1997, the veteran appeared before the Board and 
credibly testified that he believed his lungs were damaged by 
receiving too much oxygen and unheated oxygen following his 
January 1987 surgery.  He stated that he firmly believed that 
he did not have a lung problem prior to the surgery and that 
his lungs were frozen and burned by the oxygen while in the 
hospital, causing fluid to build up in his lungs as evidenced 
by the hospital records.  The veteran also referred to 
treatise evidence submitted in May 1996, which illustrates 
that, 

[h]igh concentrations of inspired oxygen 
can be injurious to the lung, causing an 
acute inflammatory process and leading to 
pulmonary fibrosis.  It is unclear 
whether this condition can ever be caused 
by a loose-fitting face mask, which 
generally allows the entrainment of 
significant amounts of ambient air.  
However, oxygen toxicity can clearly 
result from prolonged mechanical 
ventilation with high levels of oxygen.  
Our current practice would be to use 90% 
oxygen for no more than 24 hours and 
restrict all subsequent oxygen therapy to 
60% or less.  Although there is very 
little human data, animal data suggests a 
wide variability in lung sensitivity to 
oxygen toxicity.  We prefer to err on the 
side of caution and advocate decreasing 
the inspired concentration to 50% or less 
as quickly as possible.

Latest Approved Methods of Treatment for the Practicing 
Physician, Edited by Robert E. Rakel, M.D., undated.  The 
veteran used this treatise to suggest that the notation in 
his treatment records prescribing the use of seventy percent 
oxygen two days after surgery coupled with his complaints of 
the oxygen freezing his lungs illustrated the point at which 
his lungs were damaged.  He stated that his history of 
smoking did not cause his lung damage.

The veteran further testified in August 1997 that he was 
unable to push, pull or lift because of his unstable sternum.  
He stated that he had pain on a daily basis and limited his 
activities so that he would not reopen the sternotomy.  The 
veteran testified that he was treated at a VA pain clinic for 
his sternum pain and believed that he should receive a forty 
percent disability rating for his sternum disability.

A treatment record dated in March 1998 reveals complaints of 
occasional sternal pain when supine and increased chest pain 
at rest.  It was noted that the veteran was being weaned from 
the use of Coumadin and that the chest pains were experienced 
on the nights in which the veteran did not take the Coumadin, 
but instead took aspirin.  The veteran was monitored 
overnight and told that the effect of Coumadin was not fast 
enough to explain his vessels closing off when not taking it 
and reopening when on it.  That fact coupled with the 
veteran's history of gastroesophageal reflux disease made a 
diagnosis of angina unlikely at that time.

In December 1998, a VA physician reviewed the veteran's 
treatment records, including the records of the January 1987 
hospitalization, pulmonary function studies from 1990 through 
the date of the review, and a March 1998 pulmonary clinic 
evaluation, and opined that it was unlikely that the events 
that occurred during the January 1987 admission had any 
relationship to the veteran's underlying chronic pulmonary 
disease.  

In January 1999, a VA physician reviewed the veteran's 
treatment records regarding his sternal pain and opined that 
it was not related to angina, but to the aggravation of 
symptoms of gastroesophageal reflux disease by the use of 
aspirin.  It was specifically noted that there was no history 
of malunion of the sternotomy and the facts presented were 
compatible with aggravation of the gastroesophageal reflux 
disease symptoms.

In May 1999, the veteran underwent VA examination and 
complained of pain in the mid-sternum region, stating that he 
had continuous aching aggravated by lifting, pulling, and 
bending.  Upon examination, the veteran was found to have a 
midline vertical healed scar that was moderately tender on 
palpation in the mid-area of the sternum.  There was no 
abnormal mobility of the sternum.  A chest x-ray performed in 
March 1999 showed postmedian sternotomy and the assessment 
was anterior chest pain.

I.  Pulmonary Fibrosis

In pertinent part, at the time of the United States Supreme 
Court (Supreme Court) decision in the case of Brown v. 
Gardner, 115 S. Ct. 552 (1994), 38 U.S.C.A. Section 1151 
provided that when there is no willful misconduct by a 
veteran, additional disability resulting from VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  In Gardner, the Supreme Court held that 
VA's interpretation of 38 U.S.C.A. Section 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. Section 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. Section 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. Section 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.  
The Supreme Court also held that not every "additional 
disability" was compensable and the validity of the remainder 
of 38 C.F.R. Section 3.358 was not questioned.  See Brown v. 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment .... VA's action is not the cause of the disability 
in those situations."  In sum, the Supreme Court found that 
the statutory language of 38 U.S.C.A. Section 1151 simply 
required a causal connection between VA medical treatment and 
additional disability but that not every additional 
disability is compensable.

Following the Gardner decision, 38 U.S.C.A. Section 1151 was 
revised to provide that where any veteran shall have suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See also 38 C.F.R. 3.358 (1995).  On 
March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. 3.358 was amended to remove the "fault" requirement 
which was struck down by the Supreme Court.  38 C.F.R. 
Section 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  38 
C.F.R. Section 3.358(b)(2) provides that compensation will 
not be payable for the continuance or natural progress of 
disease or injuries.  And, 38 C.F.R. Section 3.358(c)(3) now 
provides that "[c]ompensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."

Under the revised 38 C.F.R. Section 3.358(c)(3), compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Given the evidence as outlined above, the Board finds that 
there is no causal connection between the veteran's pulmonary 
fibrosis and his January 1987 VA hospitalization.  Although 
the veteran's current theory of causation is grounded in 
medical treatise evidence, the physicians who have reviewed 
his record have been unable to make a causal connection.  The 
etiology of the veteran's lung disease has not been explained 
and there is no medical opinion regarding the veteran's 
specific case that links his current disability to any 
treatment he received at a VA facility. 


II.  Unstable Sternum

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the assignment of an appropriate disability 
evaluation, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  These regulations 
include 38 C.F.R. Sections 4.1 and 4.2 which require the 
evaluation of the complete medical history of a claimant's 
condition.  These regulations operate to protect claimants 
against adverse decisions based on a single, incomplete, or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  It is noted at this 
juncture that it is the defined and consistently applied 
policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

The veteran's history of an unstable sternum with continued 
complaints of pain has been evaluated using the criteria of 
38 C.F.R. Section 4.118, Diagnostic Codes 7804 and 7805, as 
there is not a diagnostic code that sets forth criteria for 
assigning disability evaluations for sternal pain and 
limitation.  When an unlisted condition is encountered, it is 
permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  See 38 C.F.R. § 4.20.  Diagnostic Codes 
7804 and 7805 were chosen as they allow for the assignment of 
a disability evaluation for scarring.  Diagnostic Code 7804 
allows for the assignment of a 10 percent evaluation when 
there is evidence of superficial, tender and painful scarring 
on objective demonstration.  Diagnostic Code 7805 allows for 
the assignment of a disability evaluation based on limitation 
of function of the part affected.  Limitation of function of 
the muscles of respiration in the thoracic group is 
contemplated in 38 C.F.R. Section 4.73, Diagnostic Code 5321, 
which provides that a 10 percent evaluation is warranted for 
moderate impairment and a 20 percent evaluation is warranted 
for severe or moderately severe impairment.  An evaluation in 
excess of 20 percent is not contemplated by the rating 
criteria of Diagnostic Code 5321.

The evidence of record reveals that the veteran has had 
continued complaints of substernal and sternal pain limiting 
his ability to lift, push, pull, and bend.  He has also 
complained of nocturnal chest pain and occasional sternal 
discomfort when supine.  The medical evidence shows that the 
veteran's complaints of substernal nocturnal pain are 
associated with an aggravation of his gastroesophageal 
disease and objectively the veteran has only a moderately 
tender midline scar with no abnormal mobility of the sternum.  
There is no evidence of malunion.

The Board recognizes that the veteran suffers from sternal 
pain secondary to a sternotomy infection, however, his 
recurrent chest pain, characterized as angina, is rated in 
conjunction with his coronary artery dissection and/or 
occlusion and 38 C.F.R. Section 4.14 states that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  The record also contains competent medical 
evidence that the veteran's substernal pain is due to 
gastroesophageal reflux disease, a disability for which the 
veteran is not service-connected.  Additionally, the Board 
notes that the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995) held that pain and functional loss must be considered 
when assigning a disability evaluation using the limitation 
of motion diagnostic codes.  Also see 38 C.F.R. §§ 4.40, 
4.45, 4.59.  The diagnostic codes for use with regard to the 
veteran's sternal disability, however, do not utilize 
limitation of motion criteria.  Consequently, the Board is 
left with the criteria for muscle impairment and scarring in 
its quest to assign the appropriate and most beneficial 
disability evaluation for the veteran's sternum disability.

The evidence of record clearly shows that the veteran has 
continued to have moderate tenderness of the midline scar 
since the effective date of his award, thus warranting the 10 
percent disability evaluation assigned under Diagnostic Code 
7804.  This evaluation takes functional impairment into 
account as evaluations are based upon lack of usefulness in 
body parts, especially in self-support.  See 38 C.F.R. 
§ 4.10.  Although there may be evidence of moderate 
limitation of the muscles of respiration to allow for a 10 
percent evaluation under Diagnostic Code 5321, an additional 
10 percent cannot be assigned as the veteran's functional 
loss has already been contemplated in the assignment of a 10 
percent evaluation under Diagnostic Code 7804.  Thus, because 
there is no evidence of severe or moderately severe 
impairment in the muscles of respiration, a disability higher 
than 10 percent is not appropriate for assignment.  
Accordingly, the Board hereby denies the veteran's request 
for a higher initial evaluation for his sternum disability.  
The Board also denies the assignment of a higher evaluation 
at any later time as the record clearly shows that the 
veteran's complaints of pain have been consistent since the 
effective date of the award of benefits.  As such, staged 
ratings would not be appropriate in this case.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected sternum 
disability has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.



ORDER

Entitlement to compensation benefits under 38 U.S.C.A. 
Section 1151 for pulmonary fibrosis is denied.

A disability evaluation in excess of 10 percent, as an 
initial evaluation or a staged rating, for a history of an 
unstable sternum, post coronary artery bypass grafting, with 
continued complaints of pain, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

